SUMMARY ORDER

By published opinion dated April 3, 2006, we affirmed Novak’s convictions for unlawful receipt of labor payments and for the RICO conspiracy and substantive RICO violations. United States v. Novak, 448 F.3d 150, 156, 162 (2d Cir.2006). We also reversed Novak’s convictions for mail fraud and for making false statements under the Employee Retirement Income Security Act. Id. at 159, 162. Finally, we ordered supplemental briefing on the impact of our reversals on Novak’s convictions for money laundering, conspiracy to commit money laundering, and “The No-Show Jobs Conspiracy.” Id. at 162. By letter dated May 2, 2006, Novak conceded that our reversals have no effect on his other convictions, obviating any need for further consideration of Novak’s appeal.
For the foregoing reasons and those stated in our earlier opinion, the judgment of the district court is AFFIRMED in part and REVERSED in part, and the case is REMANDED for resentencing pursuant to United States v. Fagans, 406 F.3d 138, 140 (2d Cir.2005). We also VACATE the mandate that was erroneously issued on July 6, 2006, and direct the clerk’s office to issue a new mandate, in due course, consistent with this order.